IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20462
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

MARTHA C. GUEVARA,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 97-CR-241-1
                       - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     The court-appointed attorney for Martha C. Guevara has filed

a motion to withdraw from representation of Guevara and a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Guevara has filed no response to her attorney’s motion and brief.

Our independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, Guevara’s court-appointed

attorney’s motion to withdraw is GRANTED; the attorney is excused

from further responsibilities herein and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
No.
-2-